Citation Nr: 0621978	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  98-11 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder, to include as secondary to service-connected post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1945.

This matter arises before the Board of Veterans' Appeals 
(Board) following a November 2005 Board Remand pursuant to an 
August 2005 Court Order.  This matter was originally on 
appeal from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.   

The Board notes that the August 2005 Joint Motion For an 
Order Vacating the Board Decision and Incorporating the Terms 
of this Remand urged the Court to vacate and remand the 
February 2004 Board decision for failure to ensure compliance 
with a prior January 2000 Board remand order pursuant to 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  By Order 
dated August 25, 2005, the Court granted the motion, vacated 
the part of the Board's decision that denied service 
connection for a bilateral eye disorder, and remanded the 
matter for readjudication consistent with the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After review of the claims folder, the Board finds that the 
issue on appeal must be remanded in order that the RO may 
fully comply with the November 2005 Board Remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The November 2005 Board Remand instructed that the veteran be 
afforded an ophthalmologic examination by an ophthalmologist 
to ascertain the identity and etiology of any bilateral eye 
disorder that may be present.  The ophthalmologist was 
requested to review all pertinent records associated with the 
claims file and offer an opinion as to whether any chronic 
ocular disorder found on examination is causally or 
etiologically related to the veteran's military service to 
include his experiences as a prisoner of war or otherwise to 
his service-connected post-traumatic stress disorder (PTSD).  
Thereafter, the RO was to readjudicate the veteran's claim.     

The record reflects that the veteran underwent an 
ophthalmologic examination in January 2006, which was 
conducted by an ophthalmology resident (J.G.M.); however, Dr. 
J.G.M. did not indicate review of all pertinent records 
associated with the claims file or offer a medical opinion 
regarding the etiology of the chronic ocular disorders found 
on examination.  Although a medical opinion is later included 
in the February 2006 eye examination report, it was offered 
by an optometry consultant (J.P., O.D.), not an 
ophthalmologist, and did not include review of pertinent 
records.  Moreover, the Board observes that the February 2006 
medical opinion did not address whether the veteran's 
currently diagnosed chronic ocular disorders are proximately 
due to or the result of his service-connected PTSD.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain a medical opinion 
from Dr. J.G.M. that includes review of 
all pertinent records associated with the 
claims file and addresses whether any 
chronic ocular disorder found on 
examination is causally or etiologically 
related to the veteran's military service 
(to include his experiences as a prisoner 
of war) or otherwise to his service-
connected PTSD (as contended by the 
veteran).  

Please send the claims folder to Dr. 
J.G.M. for review.

2.  If Dr. J.G.M. is not able to render 
such opinion, the veteran should be 
afforded with another ophthalmologic 
examination by an ophthalmologist to 
ascertain the identity and etiology of any 
bilateral eye disorder that may be 
present. All indicated evaluations, 
studies, and tests deemed necessary by the 
ophthalmologist should be accomplished.

In particular, if the ophthalmologist 
determines that it is necessary to conduct 
a 'conjunctival impression cytology' to 
determine whether any chronic ocular 
disorder found on examination is related 
to the veteran's prisoner of war 
experience, then it should be performed. 
Additionally, if the ophthalmologist 
determines that the veteran should be 
further examined by an 'anterior segment 
subspecialist' to ascertain whether any 
chronic ocular disorder found on 
examination is related to the veteran's 
service, then he should be referred to 
one.

The ophthalmologist is requested to review 
all pertinent records associated with the 
claims file and offer an opinion as to 
whether any chronic ocular disorder found 
on examination is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to any incident of the veteran's 
military service, including his 
experiences as a prisoner of war.

The ophthalmologist is also requested to 
offer an opinion as to whether any chronic 
ocular disorder found on examination is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
proximately due to or the result of the 
veteran's service-connected post- 
traumatic stress disorder. (The veteran 
contends in the alternative that his 
bilateral eye disorder developed as the 
result of his post-traumatic stress 
disorder.)

Please send the claims folder to the 
ophthalmologist for review in conjunction 
with the examination.

3.  Thereafter, the veteran's claim should 
be readjudicated. If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues. An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative. Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office. Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


